Per curiam:
After full and careful review the court is of the opinion that the decision herein rendered May 23,1916, is neither indefinite-nor uncertain, as it relates to the questions actually decided by the board, is without error, and in all respects conforms with the requirements of the law. But it being suggested on rehearing that, as the goods have gone into consumption, it will be difficult, if not impracticable, for the collector to reliquidate on the basis of our decision, the court in due exercise of its statutory powers in reviewing decisions of the board to “affirm, modify, or reverse the same and remand the case with such orders as may seem to it proper in tile premises,” and otherwise as provided by law, and being of the view that the ends of justice in the case will thereby be subserved, decrees that the case be, and the same hereby is, remanded to the Board of General Appraisers, with directions to said board to hear and determine the number and superficial area of the mirrors the subject of all the protests covered by this appeal in accordance with this decision and direct liquidation accordingly at the rates fixed by said former opinion.